Earl Warren: United States, Petitioner versus Gaetano Lucchese, et cetera, and 59, Frank Costello, Petitioner, versus United States. Mr. Williams.
Edward Bennett Williams: Mr. Chief Justice, may it please the Court. When we adjourned on Friday last, the Court was considering the fact and the effect of an order of dismissal entered by the lower court pursuant to what it regarded as the mandate of this Court in these companion cases. My understanding of the position articulated by counsel for the Government on Thursday is that in as much as the Court is reviewing this question in the Lucchese case, the Government does not now object to its being reviewed in the companion case and therefore, I should like to address myself with the Court's indulgence to the merits of the question. In this case, if the Court please, a suit was instituted against the petitioner in 1952 under the Nationality Act of 1940, charging that he had procured his citizenship in 1925, fraudulently and illegally. That case came on for trial in 1956, and as the Government offered its proof, it became apparent that its evidence was lethally infected by wiretapping. It became evident that the source material on which the affidavit of "good cause" had been based was equally infected with wiretapped information. And so the trial judge entered a dismissal of that action for the reason that the Government was not able to extricate the evidence which was predicated on wiretapping from that which was not. The trial judge entered a dismissal without prejudice and very carefully, if the Court please, enunciated what he meant by that. The case is dismissed without prejudice to the Government initiating it anew on the very same grounds an order to that effect is filed herewith. And the trial judge, if the Court please, went to the pains of extracting a stipulation from the petitioner agreeing that the Savings Clause of the 1952 Immigration And Nationality Act which was by that time in effect, would be operative insofar as the new proceedings were concerned, thereby, making sure that the Government's rights to initiate this action under the old Nationality Act of 1940 were preserved, showing what he meant when he said the Government has the right to initiate this case on exactly the same grounds. But the Government didn't choose to exercise the right which it was given in the order of dismissal. Rather it appealed to the Second Circuit, and the Second Circuit reversed on the ground that some of the wiretapping had antedated Federal Communications Act of 1934 and that of it which did not antedate the Federal Communications Act of 1934, was state wiretapping and there was nothing to inhibit the use of state wiretapped information in federal courts. Needless to say, this was before the Benanti case came out of this Court. A petition was filed and as has been indicated previously in the argument of this matter, a per curiam order came out of this Court on April 7, 1958, and this Court ordered the action dismissed because the Government had failed to file an affidavit of "good cause" contemporaneously with the filling of the complaint in the contravention of the decision of this Court in Zucca. On May 1, if the Court please, for reasons sufficient unto the Government, a new action was instituted against this petitioner, not under the 1940 Act in accordance with the order of the trial judge, Judge Palmieri, but under the 1952 Immigration and Nationality Act which was by then in effect. It was in that context that the mandate of this Court was presented to the lower court. And so on May 31, 1958, with a new action in existence against this petitioner on the new grounds provided for in the Nationality Act of 1952, the trial judge entered an order of dismissal. And I think that the requirements of total candor indicate that I should say to this Court that when the order came out on April 7, 1958, I believed as I read that order, that the Government had the right preserved for it, by the lower court, Judge Palmieri, to reinstitute the case under the 1940 Act but they didn't do that. And insofar as the record shows since we don't have the ability to x-ray the mind of the lower court judge, that dismissal may have been entered for failure to comply with the order of the court below, namely, institute the new action on the very same grounds as it had been theretofore instant -- instituted with an affidavit of "good cause" based upon source material not fatally infected by wire tapping.
Potter Stewart: Mr. Williams at that time could the action have been instituted under the 1940 Act after the enactment of the 1952 Act?
Edward Bennett Williams: By virtue, if the Court please, of the stipulation entered into in the old case by the petitioner certainly he had waved any rights to object to the 1940 Act being used because that case was continued in force and effect because a final order had not been entered and so the Government could have gone forward under that stipulation, under the 1940 Act but it shows not so to do.
Potter Stewart: Because he only gave 40 statute had been amended and those stipulations of the petitioner are going to change the -- or all the amendment by act of Congress, was it?
Edward Bennett Williams: The 1952 Act, if the Court please, in its Savings Clause provided that any proceedings which were in effect could be preserved. In other words, it did not terminate with litigation that was in mid flight at that time and what the petitioner did when he stipulated was to say, this case may go on because the order which was entered by the lower court was an order without prejudice for renewal.
William J. Brennan, Jr.: Mr. Williams (Inaudible)
Edward Bennett Williams: There was a dismissal without prejudice.
William J. Brennan, Jr.: (Inaudible)
Edward Bennett Williams: It was dismissed, if the Court please, on the ground as I previously indicated that there was infected evidence being offered by the Government that they were not able to go forward at that time, the trial judge had an alternative of giving the Court -- the Government an adjournment of a month in order to clean up its evidence. But in lieu of that, it took an alternative and dismissed without prejudice giving them the right to file a new affidavit and a new suit.
William J. Brennan, Jr.: (Inaudible)
Edward Bennett Williams: Well, I think the dismissal Mr. Justice Brennan, must be looked at in its frame of reference, and the dismissal incorporated the stipulation showing that it was the intention of the lower court not to terminate that action with a finality but to keep it alive by virtue of the petitioner's agreement that the same proceedings might be instituted and therefore, I think that the action was kept alive within the letter and spirit of the 1952 Savings Clause. But in any event, when the mandate of this Court came back to the lower court, a dismissal was entered. The words without prejudice were stricken. The order was presented with the words "without prejudice" the lower court struck those words and the Government did not see fit to appeal from that order.
Felix Frankfurter: And you said it came after it was stricken that stating what -- that stating the actual difference in -- without prejudice in the absence of prejudice but I think the direct (Inaudible) that this Court (Inaudible) without prejudice --
Edward Bennett Williams: That the lower court struck out without prejudice so this Court, Mr. Justice Frankfurter.
Felix Frankfurter: Our mandate didn't mention it?
Edward Bennett Williams: Your -- The mandate of this Court did not mention without prejudice.
Felix Frankfurter: That the whole prejudice, the whole substantive question is what the implication of that that neutral of that (Inaudible) too much, but the question is what single significant is the attachment to our mandate which didn't (Inaudible) dismissed.
Edward Bennett Williams: Of course, Mr. Justice Frankfurter, there was an intervening factor between the order of this Court and the order entered pursuant to the mandate which certainly may have influenced the trial judge in entering a final order of dismissal in this case.
Felix Frankfurter: Well, I accept your suggestion if you can speculate one way or the other while what (Inaudible)
Edward Bennett Williams: Yes, sir.
Felix Frankfurter: Well you just have to take the word and draw appropriate legal significant --
Edward Bennett Williams: Yes.
Felix Frankfurter: -- from what appears in the technical judgment.
Edward Bennett Williams: And what appears from the surrounding records that we have in the framework of reference in which he had signed the order. Now --
Charles E. Whittaker: Mr. Williams, if I may ask? Do I understand that the second proceeding, the one here now had been instituted before that order of dismissal was made?
Edward Bennett Williams: It was – yes, yes, Mr. Justice Whittaker. It was instituted on May 1, 1958. This Court's order was entered on April 7, 1958.
Charles E. Whittaker: Our mandate --
Edward Bennett Williams: But the mandate was not presented to the lower court until May 31, 1958, 31 days after the institution of the new action. And so at the time that the lower court was presented with a mandate of this Court, he had a intervening act between the order of this Court and the presentation of the mandate which I say may have influenced him, I don't know. But in any event, the Government confronted with an order of dismissal entered over its objection did not appeal, and the rule seems to me to be very clear that where an order of dismissal does not otherwise specify and is not entered for lack of jurisdiction or lack of venue, it constitutes an adjudication on the merits. Mr. Justice Whittaker addressed the question on Friday, on Thursday to counsel for the Government and counsel for the other petitioner or the respondent with respect to the question of whether or not this could not have been conceived to be a dismissal for lack of jurisdiction. No court, to my knowledge, if the Court please, has ever conceived or stated that the failure to file an affidavit of "good cause" was jurisdiction. In the Schwinn case, which antedated the Zucca case here, the question had been raised in the Ninth Circuit that the affidavit of "good cause" had not been contemporaneously filed and that this was a reason for this hearing in the proceedings below. This Court was not confronted with that question although the record clearly showed that the affidavit had not been filed and this Court affirmed the judgement of the lower court, although it might sua sponte have noted the jurisdictional question. In the Zucca case, this Court refrained from saying that the affidavit of "good cause", if not filed constituted the jurisdictional bar. Rather it said that the filing of the affidavit of "good cause" is a procedural prerequisite. But in any event, in the case here -- for petitioner Costello, it is not clear that the entry of the order by the lower court did not relate to the intervening act namely the filing of the new suit by the Government under the 1952 statute.
Charles E. Whittaker: Thirty-one days prior to trial.
Edward Bennett Williams: Thirty-one days prior, sir. Yes, sir, thirty-one days prior. And so I think that it can be argued reasonably that what he did was entirely in accordance with what was proper because the Government had failed to comply with the order of the Court namely to institute the new proceeding on precisely the same grounds as the old under the 1940 Act.
Earl Warren: Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. I'm a little surprised by the argument that the reason for the failure to say without prejudice was the institution of a new proceeding on different grounds than the original proceeding. This is not an argument made on brief and it was my understanding that the reason for the stipulation in the dismissal of the earlier proceeding, that it could be reinstituted on precisely the same grounds was to preserve the Government's rights under the 1940 Act rather than restrict us to the grounds under the 1952 Act and not to protect the petitioner. On the main point, the effect of the dismissal as I argued last Thursday, our primary position is that a dismissal for failure to file the essential statutory prerequisite to a denaturalization proceeding should be treated as a dismissal for lack of jurisdiction, and therefore expressly accepted from the operation of Rule 41 (b). I want to emphasize again that that it is a problem that goes much beyond this case, that there a lot of other grounds for dismissals for failure to -- to satisfy various preconditions to suit such as the administrated claim for refund before a tax suit. And that Rule 41 (b) would have a -- I think a very wide and very broad and equally unintended scope if these things were not treated as jurisdictional for that purpose. I would think the essential precondition to a judgment operating as res judicata in the common law has always been an opportunity in the prior proceeding to litigate the merits. It may not be limited to actual adjudication on the merits but at least there's an opportunity to adjudicate the merits and I don't think anything in federal rule has intended to change that. The only dismissals that the rules themselves and to contemplate be made with prejudice are those on the merits or for frustrating the -- by the plaintiffs' own act frustrating an adjudication on the merits such as his failure to prosecute or his failure to comply with the production order. And are -- it seems to us that to confine Rule 41 (b) to what we think was purely intended, it is necessary to give to lack of jurisdiction that exception a broad scope. Now, on the Lucchese case, I would like to state again that if the Government prevails in Costello on the main issue, we see no necessity for this Court's deciding the questions in the Lucchese case but it might simply dismiss the writ in Lucchese on the grounds that with the dealt removed about the effect of the order, there's no present necessity of a -- resolving the jurisdictional problems in the Lucchese case. You will have to reach those only if you hold against us on this issue in Costello and we would think that better course will be disposed of the Costello issue first.
Felix Frankfurter: But the Costello issue may -- the problem in the Costello case maybe disposed off on grounds that do not reach the so called merits of this case, namely, the fact that sufficient reason would not be necessary to raise the question on the writ of certiorari.
Wayne G. Barnett: Yes. No. If the Court should deny the motion to dismiss -- the motion to amend the petition in the Costello, as a matter of fact, we would have no objection then to dismissal of Lucchese except that it's already been argued and perhaps is well to go ahead and decide it. Now if you remember that our -- our original petition in Lucchese was expressly made conditional upon the Court's taking the same question in Costello. We did not originally asked the Court to decide Lucchese. We filed that only protectively and we would not seriously object to its being dismissed now. I think however that since it has been argued, it may be as well for the Court to proceed to dispose off the question that is here.
Felix Frankfurter: You mean in Costello.
Wayne G. Barnett: Well, and the --
Felix Frankfurter: What I'm saying is that --
Wayne G. Barnett: I think --
Felix Frankfurter: -- not part of this --
Wayne G. Barnett: Yes.
Felix Frankfurter: It's a question.
Wayne G. Barnett: No. I think I would say that if leave to amend the petition in Costello is denied, the Government would have no objection to dismissal of Lucchese. The only reason not to would be that it's -- it has been argued and presented --
Felix Frankfurter: And for sure I was granted and go against it.
Wayne G. Barnett: Yes. You're right.
Felix Frankfurter: All right.
Wayne G. Barnett: Yes. So, our first contention is that if Costello is taken which we do not now oppose.
Felix Frankfurter: With all due respect, I don't think it's the consummate term (Inaudible)
Wayne G. Barnett: Yes, I said --
Felix Frankfurter: What if (Inaudible)
Wayne G. Barnett: I believe I said if it -- if it -- if the question is taken in Costello to precondition to our position on that question, that it ought to be treated -- the dismissal should be treated as one for lack of jurisdiction and therefore not a bar to the substantive proceeding. Thank you.
Earl Warren: Very well.